Citation Nr: 1129403	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  06-18 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for eye disability.

3.  Entitlement to service connection for bilateral foot disability.

4.  Entitlement to service connection for acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from July 1981 to November 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claims.

In a May 2009 Board decision, the claims were remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denials in a February 2011 supplemental statement of the case (SSOC).  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the Veteran's claims on appeal must be remanded for further development.  The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for several years and it has been subject to a previous remand.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claims.

In its May 2009 remand, the Board instructed the RO to afford the Veteran VA examinations as to his hearing loss, eye disability, bilateral foot disability, and acquired psychiatric disability claims.  In memoranda dated August 2009 September 2009, the Compensation and Pension Service indicated that it "can not conduct exams of incarcerated vets given local VA policy NF/SG VHA Memo 136-20:  'mechanical restraints must be removed from the forensic patient upon entry into the facility' in the setting of the Florida Department of Corrections policies (1) mechanical restraints on an incarcerated individual must remain in place; (2) officers do carry weapons and must remain with the incarcerated individual during exam."

The RO subsequently attempted to obtain VA medical opinions as to the Veteran's pending claims.  As such, four VA medical opinions dating from April 2010 to May 2010 have been associated with the claims folder.  The medical opinions are nearly identical in that each VA examiner indicated that he/she "would have to resort to mere speculation to opine" as to the issue of medical nexus.  Accordingly, these opinions are of little probative value.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) [medical evidence which is speculative, general or inconclusive in nature cannot support a claim].

The question before the Board is whether the RO complied with VA's duty to assist the Veteran in providing him with the examinations ordered by the Board.  The Court has specifically addressed VA's duty to assist incarcerated Veterans in cases where a VA examination is warranted.  VA's duty to assist incarcerated Veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement; as such individuals are entitled to the same care and consideration given to their fellow Veterans.  See 38 U.S.C.A. § 5107(a) (West 2002); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  In the case of VA medical examinations, VA does not have the authority to require a correctional institution to release a Veteran so that VA can provide him the necessary examination at the closest VA medical facility.  See, e.g., 38 U.S.C.A. § 5711 (West 2002).  However, VA's duty to assist an incarcerated Veteran includes:  (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  See Bolton, 8 Vet. App. at 191.  VA's Adjudication Manual Rewrite contains instructions on attempting to provide an examination for an incarcerated Veteran.  See M21-1MR, Part III.iv.3.A.11.d.

There is no evidence in the claims folder that the RO contacted the Florida Department of Corrections to inquire as to whether the correctional facility's medical personnel could conduct an examination according to VA examination worksheets.  In the absence of such evidence, the Board cannot determine whether the RO fully complied with its duty to assist as enunciated by the Court in Bolton.  While the Board regrets another remand in this case, the law as interpreted by the Court compels this resolution.

Additionally, the Board observes that in several of his communications, the Veteran has implied that his disabilities are the result of his in-service exposure to radiation while stationed in Germany at an atomic weapons field site.  A review of the Veteran's service personnel records confirms that he did function "in a nuclear duty position."  However, at this time the Veteran does not appear to be diagnosed with a radiogenic disease which is required in order to trigger the provisions set forth in 38 C.F.R. § 3.311(a), nor has the Veteran contended as much.  If VA examinations are conducted in which the Veteran is diagnosed with a radiogenic disease or a disability which he claims is radiogenic (see 38 C.F.R. § 3.311(b)(4)), the development set forth in 38 C.F.R. § 3.311 should be undertaken.  

Accordingly, the case is REMANDED for the following action:

1. VBA must take all reasonable measures to schedule the Veteran for a VA examination.  If the Veteran remains incarcerated, VBA must confer with prison authorities to determine whether the Veteran may be escorted to a VA medical facility for examination or if an examination at the prison is feasible, whether through a VA examiner or through correctional facility medical personnel.  See M21-1MR, Part III, iv.3.A.11.d.

If the VBA is unable to obtain medical examination of the Veteran as to his four pending claims, it should document all of the steps it took in attempting to do so.  

2. If practically possible, given the logistics of coordination with the correctional facility, the Veteran should be afforded the following VA examinations.  The claims folder must be reviewed by the examiners and the examination report should note that the claims folder was reviewed.  The rationale for all opinions should be provided.

a. Schedule the Veteran for an audiological examination.  The examiner should first determine whether a diagnosis of hearing loss is warranted.  The examiner should provide any auditory thresholds and speech recognition scores.  If the Veteran is diagnosed with hearing loss, the examiner should give an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the current hearing loss is causally related to his period of active duty service, including exposure to noise during service.

b. Schedule the Veteran for an orthopedic examination.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current foot disability, to include pes planus, is related to his active duty military service, to include the foot problems of which he complained in service, including during basic training.
c. Schedule the Veteran for an eye examination.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current right eye disability, is related to his active duty service.  Specifically, the examiner should explain whether the Veteran's current eye disability is related to the eye burn he sustained in June 1982, as well as to his in-service duties conducting weapons simulations.

d. Schedule the Veteran for a psychiatric examination.  The examiner should specifically opine as to whether it is as likely as not (50 percent probability or greater) that any current psychiatric disorder, to include personality disorder, depressive disorder, antisocial personality disorder, and obsessive compulsive disorder, are related to his period of active service.  In this regard, the examiner should also specifically comment as to whether any psychiatric disorder pre-existed his service and, if so, was aggravated or permanently worsened beyond its natural progression by his active duty service.

3. If VA examinations are conducted in which the Veteran is diagnosed with a radiogenic disease or a disability which he claims is radiogenic (see 38 C.F.R. § 3.311(b)(4)), the development set forth in 38 C.F.R. § 3.311 should be undertaken.  

4. Following any further development that VBA deems necessary, to include the scheduling of any VA examinations if appropriate, the Veteran's claims should then be readjudicated.  If the benefits sought on appeal remain denied, VBA should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


